CAMPUS POLICEMEN — POWERS In Section 74 O.S. 360.13 [74-360.13], supra, the powers vested in a campus policeman as a peace officer are limited to the protection and guarding of grounds, buildings, and equipment of the institution involved wherever located in the State of Oklahoma. A campus policeman could leave the premises of an institution for the purposes of protecting and guarding grounds, buildings and equipment of an institution. A campus policeman would not be precluded from properly enforcing city ordinances or state laws off campus as a private citizen or under another official capacity such as, but not limited to, a deputy sheriff as provided in Title 19 O.S. 545 [19-545] (1961).  The Attorney General has had under consideration your letters wherein you, in effect, ask the following question: What powers, if any, does a person designated a campus policeman have to enforce city ordinances or state laws off campus? The relevant statutory provisions concerning your question are: Title 74 O.S. 360.11 [74-360.11] (1969), which provides in pertinent part, as follows: "The governing or controlling board of any State Institution of Higher Education and the Board of Education in Public School Systems is hereby authorized to appoint necessary officers to be designated as campus police for the purpose of protecting all properties of such institutions wherever located in the State of Oklahoma." Title 74 O.S. 360.13 [74-360.13] (1969), provides in part: "Any campus policeman or other officer appointed under the provisions of this act shall have all the powers vested by law in peace officers, except the serving or execution of civil process, in the protection and guarding of grounds, buildings, and equipment of the institution involuted, and shall direct his attention to the prevention of improper conduct and trespassing on the property of such institutions. . . ." (Emphasis added) It is the opinion of the Attorney General your question should be answered as follows: In Section 74 O.S. 60.13 [74-60.13], supra, the powers vested in a campus policeman as a peace officer are limited to the protection and guarding of grounds, buildings and equipment of the institution involved wherever located in the State of Oklahoma. A campus policeman could leave the premises of an institution for the purposes of protecting and guarding grounds, buildings and equipment of an institution. A campus policeman would not be precluded from properly enforcing city ordinances or state laws off campus as a private citizen or under another official capacity such as, but not limited to, a deputy sheriff as provided in Title 19 O.S. 545 [19-545] (1961). (Marvin E. Spears) ** SEE: OPINION NO. 73-217 (1973) ** ** SEE: OPINION NO. 79-033 (1979) **